NORCROSS, District Judge.
This is an appeal from a final decree dismissing appellant’s complaint, with costs. Appellant filed its bill in equity for an injunction based on alleged infringement of letters patent, No. 1,196,691, commonly referred to as the Hopkins patent.
This case presents a similar question to that involved in the case by the same complainant against Roman Paint Company [31 F.(2d) 279], contemporaneously decided.
The device used by the appellee, and alleged to infringe the Hopkins patent, is designated in the record as the, “Spraeo.” It is manufactured in Boston by a paint spraying equipment company, and purchased in the open market by appellee. The “Spraeo” apparatus in principle is very closely in accord with the Fisher and Burdick patents, which antedated the Hopkins patent. With the “Spraeo” device the pressure in the paint tank may be equal, but can never be greater than, the pressure in the atomizing air line. This fact we think is conclusive of the question of infringement.
The decision of the court below is affirmed.